DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 07/01/2022, with respect to 35 U.S.C. 102 rejection of claims 6 and 15 have been fully considered and are persuasive.  The U.S.C 102 rejection of claims 6 and 15 has been withdrawn. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

3.	Claims 1, 2-9, 13-15 and 18-23 are allowed

Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of determining an oxidation-reduction potential in a formation having a surface,.., penetrating by direct[[ly]] push[[ing]] drilling a probe carrying an oxidation-reduction electrode into the formation, while the reference electrode is at the surface; determining the oxidation-reduction potential as a potential difference between the reference electrode and the oxidation-reduction electrode, wherein the step of determining is performed during the penetrating ste
A system for determining in situ oxidation-reduction potential in a formation having a surface separating the formation from an ambient atmosphere,.., the oxidation-reduction electrode includes an electrode body encapsulating the metal electrode, wherein the electrode body includes a protrusion and the probe body includes a thorough going recess in the probe body, and the protrusion is complementary to the through going recess, the protrusion has an outer face with an exposed part of the metal electrode, as required by claims 6 and 15.
Claims 3-9, 13-14 and 18-23 are in condition for allowance, based on their dependencies.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858